Title: From James Madison to William Jones, 21 August 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Aug 21. 1813.
I recd. yesterday yours of the 18th. I hope the next information from Chauncy will convert our anxieties into congratulations. The same hope is applicable to Perry. I was called on yesterday by a Capt. Chapman with a proje[c]t of a vessel to be Chinese rigged, but to depend essentially on sweeps; to be made absolutely invulnerable by Cotton & other defences, and to be fitted for firing ships of war on a near approach by furnaces & hot balls. Like other Inventors he is extremely sanguine, and offers terms which prove his sincerity; to wit, to surrender his claim, in case of his destroying a British Ship [of] war, in consideration of his receiving the vessel effecting the destruction; from the further use of which he wd. expect to make his fortune. He says the whole cost & outfit of the vessel would not exceed $10,000, a part of which was subscribed by individuals in N.Y. I apprized him, of all the difficulties in the way of his application; but referred him to you, as much more capable than myself of appreciating the merit of his invention, & how far it could claim Ex. patronage. If there be no nautical principles opposed to the project, and his Cotton shield be as impervious to Cannon balls, as he says was demonstrated by experiments made in N.Y. there is something very plausible, not to say promising, in this effort of ingenuity. Friendly respects & best wishes
James Madison
